ORDER

PER CURIAM.
AND NOW, this 22nd day of April, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Does the acquittal of the possession charge here require acquittal of the greater offense of possession with intent to deliver? Should the contrary rule stated and restated by some Pennsylvania cases, which has been criticized in other jurisdictions, be reconsidered by this court because inconsistent verdicts by a judge are not entitled to the same tolerance given to those by juries?